Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action
DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claim 1-8 (which includes both non-transitory and transitory computer readable storage medium) are rejected. 

The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of [1].  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: [2]. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Examples of abstract ideas are: (i) a fundamental economic practice, (ii) a method of organizing human activities, (iii) an idea of itself, or (iv) a mathematical relationship or formula.  For instance, the Alice Corporation Pty … Ltd. v. CLS Bank International, et al. (Alice Corp.); wherein in the Alice Corp. the court found that “intermediated settlement” was a fundamental economic practice, which is an abstract idea.
           
More example(s) that correspond(s) to the additional claim elements: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.   

Claim Rejections - 35 USC § 112 

35 U.S.C. 112(b):

The following is a quotation of the second paragraph of 35 U.S.C. 112: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Following claims are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

MPEP 2173.02: Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.

Claims 1-20 (at least the independent claims) recite certain claim limitations (as given below), that is/are not clearly pointing out claim subject matter. 

This is because each of the limitation mentioned can have multiple possible interpretations that are unique, unrelated and different from each other; making it impossible to adequately capture the intended claimed subject matter [MPEP 2173.02].
(a) Claim 1-20 limitation “shared resources for each user” is unclear.  Applicants disclosure has some indication about shared resources in Para. 32, 38, 74, 84, 86, 92 and 94. However, none distinctly describes what is the scope of a “shared resource” and how this is related to “each user”. The scope of the limitation “each user” is also not distinct. For example, a shared resource can be interpreted as (i) shared software code (ii) shared layout (ii) shared file or library and so on. Similarly, the user in this case can be interpreted as (i) user as a human, (ii) a virtual user that is a piece of code and so on.

(b) Claim 1-20 limitation “single utility function for each design” is unclear.  Applicant in Para. 74 described three different mathematical equation, wherein, each equation were referred as “utility function”. Since all three equations are distinctly different, and each can be considered as a “utility function”, it therefore does not set a boundary for an ordinary skilled artesian to limit the scope. For example, there could be many such equations that also can be considered as a “unity function”.

Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 7-12, 15-19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Smart (US-PGPUB-NO: US20150347480)(As to claim 1, 9, 17, Smart discloses):1. A computer-readable storage medium on which is stored one or more sets of instructions embodying a computer-implemented method comprising [Para. 18, refer to: "computer" and "instructed"]:analyzing [Para. 10 refer to: "analyzing"], with a compiler [Para. 79 refer to: "execution"], performance and area objectives of different designs including a spatial isolation design having spatially isolated resources for each user [Para. 13, refer to: "space", "objectives"; also, Para. 15, refer to: "performance", "domain"], a shared design having shared resources for each user [Para. 55, refer to: "shared representation models for systems of high complexity and large scale"], and a hybrid design [Fig. 8, having a hybrid design with various types of network components];and generating a single utility function for each design based on area and performance objectives for each design [Para. 15, refer to: "single", "domain", "performance"].(As to claim 2, 10, Smart discloses):2. The computer-readable storage medium of claim 1, the computer-implemented method further comprising: creating a performance area model based on the utility functions [Fig. 2, the depicted equation is interpreted as on of the unity function, such as J(G)].

    PNG
    media_image1.png
    368
    574
    media_image1.png
    Greyscale

(As to claim 3, 11, Smart discloses):3. The computer-readable storage medium of claim 2, the computer-implemented method further comprising: selecting a Pareto-optimal choice [Fig. 2, the curve depicting various selection choices, including optimum level] among the different designs based on the performance area model [Para. 15, refer to: "performance", "domain"; also, Para. 70, refer to: "different", "space"].(As to claim 4, 12, Smart discloses):4. The computer-readable storage medium of claim 3, wherein the performance area model reduces a number of synthesis runs required for full design space exploration [Para. 59, 81, refer to: "domain", "space", "mathematical"].(As to claim 7, Smart discloses):7. The computer-readable storage medium of claim 1, wherein for the shared design having N number of bidders [Para. 134, refer to: "digital logic"; also, Para. 13, refer to: "mathematical"], an area of an inserted arbiter increases and latency increases as a number [Para. 92, refer to: "delay scan_time"].(As to claim 8, 16, Smart discloses):8. The computer-readable storage medium of claim 1, wherein the hybrid design includes k groups among N number of bidders with each k group sharing a resource [Para. 13, refer to: "mathematical", "element"; note: the limitation bidder was interpreted as part of the mathematical equation.].(As to claim 15, Smart discloses):15. The computer-implemented method of claim 9, wherein for the shared design having N number of bidders [Para. 134, refer to: "digital logic"; also, Para. 13, refer to: "mathematical"], an area of an inserted arbiter increases and latency increases as a number of bidders increases [Para. 13, refer to: "mathematical", "element"; note: the limitation bidder was interpreted as part of the mathematical equation.].(As to claim 18, Smart discloses):18. The data processing system of claim 17, the processor is further configured to create a performance area model based on the utility functions [Fig. 2, the depicted equation is interpreted as on of the unity function "].(As to claim 19, Smart discloses):19. The data processing system of claim 18, the processor is further configured to select a Pareto-optimal choice among the different designs Fig. 2, the curve depicting various selection choices, including optimum level] based on the performance area model [Para. 15, refer to: "performance", "domain"].
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art.Allowable claims are: 5-6, 13-14 and 20.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300./Mohammed Alam/Primary Examiner, Art Unit 2851